t c summary opinion united_states tax_court lisa a ferreira petitioner v commissioner of internal revenue respondent docket no 4340-o00s filed date lisa a ferreira pro_se louise r forbes for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority - - respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the sole issue for decision is whether dollar_figure of unemployment_compensation petitioner received during is includable in her gross_income some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by reference petitioner resided in lowell massachusetts at the time the petition in this case was filed background petitioner timely filed her federal_income_tax return upon which she reported wages of dollar_figure and social_security_benefits in the amount of dollar_figure during petitioner received dollar_figure of unemployment_compensation from the commonwealth of massachusetts petitioner however reported the unemployment_compensation on her form_1040 u s individual_income_tax_return as social_security_benefits she elected to have the entire amount of her federal_income_tax refund directly deposited into her bank account petitioner later called the internal_revenue_service irs to check on the status of her dollar_figure refund an irs employee informed her that her refund was in the amount of dollar_figure dollar_figure more than she claimed on her return petitioner was confused so she remained on the phone to determine why the irs had increased her refund the irs employee informed her that she made a mistake on her return and that the social_security_benefits as reported were not taxable petitioner then explained the amounts and sources of her income for including the unemployment_compensation the irs employee said that the refund was a final_determination and it was hers to enjoy petitioner was uneasy with the irs’s oral confirmation of her right to the refund in the higher amount so she called a second time to inquire about the appropriate amount of her refund in response another irs employee said the irs would send petitioner a letter regarding the taxation of social_security_benefits after receiving the letter petitioner called the irs a third time and repeated that she did not receive social_security_benefits rather petitioner stated she received only unemployment_compensation and she could provide the irs written proof of its receipt after the tax_refund of dollar_figure was deposited in petitioner’s bank account petitioner did not spend the money for or months because she feared the irs would ask for the money to be returned after irs employees repeatedly confirmed that the refund belonged to petitioner she spent the money only when she encountered severe financial difficulties two years later the irs determined a deficiency of dollar_figure in petitioner’s federal_income_tax the deficiency is q4e- attributable solely to petitioner’s mistake in reporting unemployment_compensation of dollar_figure as social_security_benefits petitioner does not dispute that she received dollar_figure of unemployment_compensation during discussion sec_61 provides that all income from whatever source derived is includable in gross_income unless specifically excluded by another provision see 348_us_426 in the case of an individual gross_income includes unemployment_compensation sec_85 t he term ‘unemployment compensation’ means any amount received under a law of the united_states or of a state which is in the nature of unemployment_compensation sec_85 petitioner has not stated any disagreement with these basic rules petitioner testified that she received unemployment_compensation and that she was aware it was includable in income when she filed her income_tax return petitioner however claims that she relied on erroneous tax_advice she received from irs employees in sum petitioner argues that the deficiency_notice issued by the irs in this case is invalid because she made a good_faith effort to correctly report her income on her federal_income_tax return for and relied on the advice of irs employees - - this court has held that the authoritative sources of federal tax law are statutes regulations and published court opinions not informal irs sources such as telephone conversations with irs employees see zimmerman v commissioner 71_tc_367 affd without published opinion 614_f2d_1294 2d cir 59_tc_456 furthermore to promote uniform application of the tax law the commissioner must follow authoritative sources of federal tax law and may correct mistakes of law made by irs agents or employees deal v commissioner tcmemo_1999_352 citing 381_us_68 286_f2d_258 10th cir affg 33_tc_379 petitioner testified that irs employees have threatened that they could come take my vehicle petitioner maintains that the treatment afforded her by the irs is unacceptable and inexcusable furthermore she maintains that she doesn’t think it's right that a person honestly trying to pay their taxes should go through something like this with the irs petitioner also maintains that if the outcome of this proceeding is not in her favor she is unable to pay this money back right now while we are sympathetic to petitioner’s plight the record indicates that she was aware of potential problems with her tax_return so much so that she was hesitant to rely on the -- - assurances of irs employees the first few times she called though it is unfortunate that petitioner received unhelpful or incorrect tax_advice from irs employees that advice does not have the force of law accordingly we conclude that petitioner failed to report dollar_figure of unemployment_compensation that should have been included in her gross_income for thus petitioner is liable for the deficiency determined by respondent reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
